Judgment, Supreme Court, New York County (Nicholas Figueroa, J.), rendered March 3, 1993, convicting defendant, after jury trial, of three counts of kidnapping in the first degree, and sentencing him to concurrent terms of 21 years to life, unanimously affirmed.
*101Defendant’s contention that the trial court erred in closing the courtroom during the testimony of an undercover police officer is not preserved for appellate review, since defendant voiced only general objections to the closure and did not cross-examine the detective or otherwise challenge the People’s proof that his safety would be endangered by testifying in open court (see, People v Pollock, 50 NY2d 547, 550; People v Diaz, 197 AD2d 441, lv denied 82 NY2d 893), and we decline to review it in the interest of justice. Concur—Sullivan, J. P., Ellerin, Asch, Nardelli and Williams, JJ.